Citation Nr: 0832413	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-09 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. R. Weaver


INTRODUCTION

The veteran served on active duty from September 1977 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that denied service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist in the development of facts pertinent 
to claims and VA must accomplish additional development of 
the evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. 
App. 76 (1995).

The veteran claims that he has PSTD that is the result of a 
personal assault during service.  VA may not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  Here, VA did not advise the veteran of these 
additional sources that may be used to corroborate his 
account of the stressor incident.  Therefore, the claim must 
be remanded so that the veteran may be afforded proper 
notice.  38 C.F.R. § 3.304(f)(3) (2007).

Additionally, although the veteran does not have a current 
diagnosis of PTSD, his service personnel records and post-
service treatment records indicate that he does have a mental 
disorder.  Accordingly, the Board finds that a medical 
examination is necessary to determine whether a diagnosis of 
PTSD that complies with DSM-IV is warranted and to identify 
whether any diagnosed PTSD was caused by an in-service event. 

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran an appropriate 
stressor development letter that notifies 
him of the sources other than service 
records that may be used to corroborate 
his assertion of in-service personal 
assault as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the veteran.  Ask 
the veteran to provide further detail 
concerning the claimed incident to include 
complete names and unit assignment for all 
individuals involved, the specific 
locations where the alleged events took 
place, and the dates of the alleged 
events. 

2.  Schedule the veteran for a VA PTSD 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  The 
examiner should specifically state whether 
a diagnosis of PTSD is warranted pursuant 
to DSM-IV and should state whether or not 
each criterion A through F is met.  If a 
PTSD diagnosis is warranted, the examiner 
should specify upon what verified in-
service stressor the diagnosis is based.  
If the diagnosis is based on a non-service 
stressor, the examiner should so state.

3. Then review the issue on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

